Claims 1 and 3-9 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising an operating device comprising: an operating lever extending in a first direction and including a first end-side part in the first direction, the first end-side part being operable; a casing supporting a first-direction intermediate part of the operating lever; first and second sensors arranged in the casing so as to be spaced apart from each other in a second direction perpendicular to the first direction and be adjacent to a second end-side part in the first direction of the operating lever; and third and fourth sensors arranged in the casing so as to be spaced apart from each other in a third direction perpendicular to the first and second directions and be adjacent to the second end-side part of the operating lever, wherein each of the first to fourth sensors outputs a signal in accordance with a load applied from the operating lever, and the operating lever includes a supported portion, the supported portion is formed at the first-direction intermediate part of the operating lever, the supported portion is supported by the casing such that the first end-side part of the operating lever is tiltable in the second and third directions, and bending stiffness of the first end-side part of the operating lever is higher than bending stiffness of the second end-side part of the operating lever, as required by claim 1. Stoecken (JP 10020950 A) and McCauley et al. (U.S. Patent No. 5,773,773 A) do not individually or in combination disclose or render obvious the claim combination comprising, inter alia, the operating lever including a supported portion, the supported portion is formed at the first-direction intermediate part of the operating lever, the supported portion is supported by the casing such that the first end-side part of the operating lever is tiltable in the second and third directions, and bending stiffness of the first end-side part of the operating lever is higher than bending stiffness of the second end-side part of the operating lever.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL D YABUT/Primary Examiner, Art Unit 3656